   Case 19-00126-SMT   Doc 118    Filed 06/06/19 Entered 06/06/19 10:22:40   Desc Main
                                 Document Page 1 of 2

The document below is hereby signed.

Signed: June 5, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    VISTA RIDGE LIMITED                   )     Case No. 19-00126
    PARTNERSHIP,                          )     (Chapter 11)
                                          )     Not for publication in
                       Debtor.            )     West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
                   DENYING APPLICATION TO EMPLOY ACCOUNTANTS

         The debtor, as a debtor in possession, generally exercising

    the powers of and subject to the obligations of a trustee, has

    applied to employ Abba Blum, CPA, and the firm of MN Blum LLC as

    accountants.    Although no one has opposed the application, the

    application must be denied.

         The application does not allege that the accountants have

    been “on salary” within the meaning of 11 U.S.C. § 327(b), and so

    the employment cannot be authorized under that provision.

         The application reflects that the accountants are a

    creditor, and there is no indication that the accountants have

    agreed to waive their prepetition claim.            It follows that the
Case 19-00126-SMT                                                                     Doc 118    Filed 06/06/19 Entered 06/06/19 10:22:40   Desc Main
                                                                                                Document Page 2 of 2


 accountants are not disinterested1 and may not be employed under

 11 U.S.C. § 327(a).                                                                       See In re Jaimalito's Cantina Associates

 Ltd. Partnership, 114 B.R. 1 (Bankr. D.D.C. 1990).

                               It is thus

                               ORDERED that the application (Dkt. No. 96) to employ Abba

 Blum, CPA, and the firm of MN Blum LLC as accountants is DENIED.

                                                                                                                    [Signed and dated above.]

 Copies to: E-recipients




                               1
         Instead of candidly acknowledging that the accountants
 are not disinterested, the application states:

                               Other than as set forth above and may be stated in the
                               Verified Statement filed herewith, the Accountants
                               represent no interest    adverse to the Debtor, or the
                               estate in the matters upon which they are to be engaged,
                               are disinterested persons, and their employment is in the
                               best interests of the Debtor, the estate and creditors
                               generally.

 [Emphasis added.] That failure forthrightly to acknowledge that
 the accountants are not disinterested is unacceptable.


 R:\Common\TeelSM\Judge Temp Docs\Vista Ridge - nix emplyt acct't - creditor_v2.wpd
                                                                                                          2
